                       Case 8:18-bk-10589-MGW                    Doc 10       Filed 12/16/18          Page 1 of 3
                                               United States Bankruptcy Court
                                                Middle District of Florida
In re:                                                                                                     Case No. 18-10589-MGW
Natalie A. Griffin                                                                                         Chapter 13
         Debtor
                                                 CERTIFICATE OF NOTICE
District/off: 113A-8                  User: balamn                       Page 1 of 1                          Date Rcvd: Dec 14, 2018
                                      Form ID: Dodinscf                  Total Noticed: 1


Notice by first class mail was sent to the following persons/entities by the Bankruptcy Noticing Center on
Dec 16, 2018.
db             +Natalie A. Griffin,   12537 Glenock Ave,   NPR, FL 34654-3072

Notice by electronic transmission was sent to the following persons/entities by the Bankruptcy Noticing Center.
NONE.                                                                                       TOTAL: 0

             ***** BYPASSED RECIPIENTS *****
NONE.                                                                                                               TOTAL: 0

Addresses marked ’+’ were corrected by inserting the ZIP or replacing an incorrect ZIP.
USPS regulations require that automation-compatible mail display the correct ZIP.

Transmission times for electronic delivery are Eastern Time zone.


I, Joseph Speetjens, declare under the penalty of perjury that I have sent the attached document to the above listed entities in the manner
shown, and prepared the Certificate of Notice and that it is true and correct to the best of my information and belief.
Meeting of Creditor Notices only (Official Form 309): Pursuant to Fed. R. Bank. P. 2002(a)(1), a notice containing the complete Social
Security Number (SSN) of the debtor(s) was furnished to all parties listed. This official court copy contains the redacted SSN as required
by the bankruptcy rules and the Judiciary’s privacy policies.
Date: Dec 16, 2018                                             Signature: /s/Joseph Speetjens

_

                                      CM/ECF NOTICE OF ELECTRONIC FILING

The following persons/entities were sent notice through the court’s CM/ECF electronic mail (Email)
system on December 14, 2018 at the address(es) listed below:
              Kelly Remick    ecf@ch13tampa.com
              United States Trustee - TPA7/13, 7   USTPRegion21.TP.ECF@USDOJ.GOV
                                                                                            TOTAL: 2
               Case 8:18-bk-10589-MGW                    Doc 10   Filed 12/16/18    Page 2 of 3
[Dodinscf] [Order Disapproving Application to Pay Installments]




                                            ORDERED.
Dated: December 14, 2018




                                    UNITED STATES BANKRUPTCY COURT
                                       MIDDLE DISTRICT OF FLORIDA
                                             TAMPA DIVISION
                                            www.flmb.uscourts.gov



In re:                                                                  Case No.
                                                                        8:18−bk−10589−MGW
                                                                        Chapter 13
Natalie A. Griffin



________Debtor*________/

         ORDER DISAPPROVING APPLICATION TO PAY FILING FEES IN INSTALLMENTS

   THIS CASE came on for consideration, without a hearing, of the Debtor's Application to Pay Filing Fees in
Installments, Document No. 2 (the "Application"). The Court has considered the Application, together with
the record, and finds that the Debtor:

             is a corporation or partnership

             paid the filing fee in full

             failed to pay the full filing fee in prior bankruptcy case number(s) 17−10098−MGW

   Accordingly, it is
         ORDERED:

         1. The Application is Disapproved.

         2. The Debtor is directed to pay the remaining balance of the filing fees, $290.00 within
         fourteen (14) days from the date of this Order by cashier's check or money order delivered to:

         Clerk, U.S. Bankruptcy Court,
         Sam M. Gibbons United States Courthouse
         801 North Florida Avenue, Suite 555
         Tampa, FL 33602
              Case 8:18-bk-10589-MGW                Doc 10      Filed 12/16/18        Page 3 of 3
        3. If the Debtor fails to pay the filing fee, the Court may enter an order dismissing the case for
        failure to pay the required fee or may withhold the Debtor's Discharge.


The Clerk's Office is directed to serve a copy of this order on interested parties.
*All references to "Debtor" shall include and refer to both of the debtors in a case filed jointly by two
individuals.
